 In the Matter of WHIz FISH ' PRODUCTS COMPANYandCANNERYWORKERS UNION LOCAL #20479 A. F. OF L.Case No. B-1781.-Decided June 12, 1940Fish Canning Industry-Investigation of Representatives:petition for, dis-missed, when no substantial question concerning the representation of employeeshad arisen;showing of representation by petitioning union not sufficient towarrant holding election to ascertain representatives.Mr. Patrick H. Walker,for the Board.Mr. R. 0. Pierce,of Seattle,Wash., for the Company.Stevenson cc Gershon, by Mr. Perry R. Gershon,of 'Seattle,Wash.,for Local No. 1.Mr. Roland Watson,of Seattle,- Wash., for Local No. 20479.Mr. Guilford Moe,of Bellingham, Wash., for the I. A. M.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 7, 1939, Cannery Workers Union Local #20479, A. F. ofL., herein called' Local No. 20479, filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington), a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Whiz Fish Products Company,' LaConner,Washington, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe. Act.On March 11, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section ,9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation- andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.'Incorrectly designated whiz Fish Company, a corporation, in the petitionand certainother formal papers.This was corrected by motion at the bearing.24 N. L. R. B., No. 57.283035-42-vol. 24-39597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 15, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, Local No.20479, Cannery Workers Union Local No. 1, International Fishermenand Allied- Workers of America, C. I. O:, herein called Local No.1, and International Association of Machinists, Local No. 1496,2 here-in called the I. A. M., labor organizations claiming to represent em-ployees directly affected by the investigation.Pursuant-'to notice, a hearing was held on March 28, 1940, at MountVernon,Washington, before Albert L. Lohm, the Trial Examinerduly designated by the Board.The Board, Local No. 20479, andLocal No. 1 were represented by counsel; the Company, by its generalmanager; and the I. A. M., by its representative.All participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of 'theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.-On May 8, 1940, the Board issued and duly served upon the par-ties a notice that on May 20, 1940, or as soon thereafter as convenient,unless sufficient cause to the contrary should then appear, it wouldmake a certain "Statement of Field Examiner Concerning Claims ofAuthorization for the Purpose of Representation," together with ex-hibits A to E, inclusive, attached thereto, a part of the record herein.No objections were thereafter filed with the Board.On May 22,1940, the Board ordered said Statement of Field Examiner andexhibits attached thereto made a part of the record herein.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWhiz Fish Products Company has its principal place of businessin Seattle,Washington. It operates a cannery at La Conner, Wash-ington, the part of its operations which are here involved, whereit is engaged in the process of canningsalmon.During 1939 theCompany canned approximately30,000 cases of salmon,valued atapproximately $140,000, of which it sold and shipped approximately90 per cent to points outside the State of Washington.2Local No. 239 of the I. A. M. made its appearance at the hearing,apparently.in-lieuof Local No. 1496. WHIZ FISH PRODUCTS COMPANYH. THE ORGANIZATIONS INVOLVED599Cannery Workers Union Local #20479, A. F. of L., is a labororganization, chartered by the American Federation of Labor, admit-ting to its membership employees of the Company.Cannery Workers Union Local No. 1, is a labor organization, char-tered by International Fishermen and Allied Workers of America,which is affiliated with the Congress of Industrial Organizations,admitting to its membership employees of the Company.International Association of Machinists, Local No. 239, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership machinists and machinists' helpersemployed by the Company .3III.THE QUESTION CONCERNING REPRESENTATIONIn July 1939 Local No. 20479, claiming to represent a majority ofthe Company's employees, submitted to the Company a proposedcontract which the Company took under advisement.At about thesame time, Local No. 1 began to organize cannery workers in LaConner,Washington, and succeeded in obtaining a substantial mem-bership among them.On August 2, 1939, after Local No. 1 hadsubmitted signed membership cards to the Company in support ofits claim that it represented a majority of the Company's employees,the Company entered into a contract with it which was to remainin effect until May 1, 1940, and from year to year thereafter in theabsence of notice of desire to change it.On March 21, 1940, LocalNo. 1 notified the Company of its desire to "reopen negotiations" fora new contract.The Company refused to do so, however, becauseof the undisposed-of petition herein.At the hearing there was introduced into evidence a copy of theCompany's pay roll, and all parties agreed that in the event thatthe Board should direct an election to. be . held, eligibility to votetherein should be determined on the basis of that pay roll.On thatpay roll are the names of 75 4 employees. The Statement of theField Examiner Concerning Claims of Authorizationcontains an.analysis of 21 ledger and 2 transfer cards submitted to him by LocalNo. 20479.He found that of the names on those cards, four do notappear on the Company's pay roll.The remaining 17 ledger cards,checked by the Field Examiner against the cash books of Local No-3 The I.A.M.'s only interest in the proceedingwas to obtainthe exclusion of itsmembers from the appropriateunit.At thehearing, all parties agreed to this exclusion.4Including the names of 6 employeeswhom the partiesagreed should be excluded fromthe unit and 2 employees now dead.Hence the adjustedpay roll lists 67 employees in theunitagreed upon by the partiesas being appropriate. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD20479, showed that six members had paid dues, initiation fees, orboth, in 1937 and not thereafter; three had paid dues, initiation fees,or both, in 1938 and not thereafter; and eight paid dues, initiationfees, or both, in 1939.Local No. 1, on the other hand, which desires dismissal of thepetition herein, submitted to the Field Examiner the authorizationcards of 64 persons appearing on the pay roll.Of these, two paidno dues either in 1939 or 1940. It appears that 15 of the 19 personswhose names are on the membership list which Local No. 20479 fur-nished to the Field Examiner, have also signed Local No. 1 authori-zation cards.According to the records of the two unions, all 15signed authorization cards in, and paid dues to, Local No. 1 afterceasing such payments to Local No. 20479.At the hearing LocalNo. 20479 introduced no proof in support of its claim of majorityrepresentation.On the record we do not find a substantial showingof a desire of the Company's employees for representation by LocalNo. 20479.We find that no question has arisen concerning repre-sentation of employees of the Company.5Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo questionhas arisenconcerning representation of employees ofWhiz Fish Products Company, La Conner, Washington, within themeaning ofSection 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that thepetition for investigation and certification filed by Cannery WorkersUnion Local #20479, A. F. of L., be, and it hereby is, dismissed.SeeMatter of General Electric CompanyandThe G. E.Industrial Union of the Bridge-portWorks,Incorporated,15 N. L. R. B. 1018;Matter of Westgate Sea Products Com-panyandUnited Fish Cannery Workers Union,Local #6., C.I.0., 23 N.L. R. B. 49.